Case 6:19-cv-00249-CEM-EJK Document 20 Filed 07/09/19 Page 1 of 5 PageID 89




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


                                                      CASE NO.: 6:19-cv-00249-CEM-TBS

MICHAEL R. MCNEIL,

         Plaintiff,
vs.

NAKHLA, et al.,

      Defendants.
________________________/

  MOTION FOR FINAL REQUEST TO EXTEND TIME TO CONDUCT SERVICE OF
  PROCESS AS TO DEFENDANTS HOUDA U. NAKHLA AND WAFIEK B. NAKHLA
              AND INCORPORATED MEMORANDUM OF LAW

         Plaintiff, MICHAEL R. MCNEIL, by and through his undersigned counsel, hereby files

this Motion for Final Request To Extend Time To Conduct Service of Process as to Defendants

Houda U. Nakhla and Wafiek B. Nakhla And Incorporated Memorandum Of Law and in support

thereof state as follows:

                             Statement of Undisputed Material Facts

      1. Plaintiff is an individual residing in Daytona Beach, Florida, in Volusia County.

      2. Plaintiff is an “individual with disabilities” under the Americans with Disabilities Act

         (herein after the “ADA).

      3. Plaintiff’s undersigned counsel filed a Complaint [DE 1] on February 7, 2019, against,

         Defendants’ Houda U. Nakhla, Wafiek B. Nakhla and Madden Enterprises, Inc.

      4. Summons’ were issued as to All Defendants [DE 3] on February 8, 2019.

      5. Defendant Madden Enterprises, Inc., has settled and was terminated [DE 13] on May 20,

         2019.

                                                  1
Case 6:19-cv-00249-CEM-EJK Document 20 Filed 07/09/19 Page 2 of 5 PageID 90




  6. Defendants Houda U. Nakhla and Wafiek B. Nakhla have, to date, not been served.

  7. While service has been attempted for both Defendants, on multiple dates and times, at

     several addresses and locations, (attached hereto as Exhibit A and B), as of the filing of

     this Motion said Defendants have not been located.

  8. A skip-trace was conducted, the results of which were received June 5, 2019 (Email from

     the process server attached hereto Exhibit B). A new address for the Defendants in Orlando

     had been located and was being processed for service.

  9. An Order to Show Cause why the case should not be dismissed as to said Defendants for

     want of prosecution was entered by this Honorable Court [DE 14], signed by Judge Carlos

     E. Mendoza, on May 30, 2019.

  10. Plaintiff’s Response [DE 15], to the Show Cause Order [DE 14], was filed on June 6, 2019

     requesting a two-week extension of time, until Friday, June 21, 2019, to make a final

     attempt to serve the Defendants and file an Affidavit of Service or Non-Service informing

     this Honorable Court the outcome of this final service attempt at the Orlando address which

     was discovered via the skip trace June 5, 2019.

  11. An Order [DE 16] discharging the Show Cause Order [DE 14] was entered on June 7, 2019.

  12. This Honorable Court entered an Endorsed Order [DE 17] granting Plaintiff requested

     extension until today, June 21, 2019 to serve Defendants.

  13. Plaintiff and Plaintiff’s undersigned counsel believe the Defendants are willfully evading

     service, “An “evasive defendant” is an individual or entity that willfully behaves in a way

     that will hinder the ability of the process server to serve process on that individual or entity

     easily or in a timely manner.” and in support thereof file the email correspondences

     (attached hereto as “Exhibit A”) provided by the process server, Max J. Garcia of Max



                                                2
Case 6:19-cv-00249-CEM-EJK Document 20 Filed 07/09/19 Page 3 of 5 PageID 91




     Garcia Inc.

  14. Attempt of service conducted by Max J. Garcia on Monday, June 17, 2019 at 10:07 am

     indicates that the individual at “front desk said they both are not in the office until Friday

     of this week or Monday next.”

  15. Attempt of service conducted by Max J. Garcia on Friday, June 21, 2019 at 10:31 am

     indicates that the “same receptionist says they’re not in she suggested that the attorney give

     me a home address to serve these people.”

  16. Attempt of service at Defendants home address had been conducted previously (attached

     hereto as “Exhibit B” Defendants Affidavit of Non-Services)

  17. Research conducted through WebMD (attached hereto as “Exhibit C”) indicates that the

     Physicians Practicing at Silver Star Dental Center Inc. located at 5028 Silver Star Road in

     Orlando, Florida are Wafiek B. Nakhla and Nakhla Wafiek.

  18. Plaintiff filed a Motion for Second Request To Extend Time To Conduct Service of Process

     as to Defendants Houda U. Nakhla and Wafiek B. Nakhla And Incorporated Memorandum

     Of Law [DE 18] requesting additional time to serve until July 9, 2019.

  19. This Honorable Court, through Order [DE 19] granted said extension until today.

  20. Due to Defendants Houda U. Nakhla and Wafiek B. Nakhla continued willful evasion of

     service, the process server has not been able to properly conduct service of process.

  21. As such, Plaintiff and Plaintiff’s undersigned counsel, respectfully request a final 2 week

     extension of time, until and including, July 23, 2019.




                                               3
Case 6:19-cv-00249-CEM-EJK Document 20 Filed 07/09/19 Page 4 of 5 PageID 92




                                        MEMORANDUM OF LAW

            The power to control a proceeding is incidental to a court’s inherent power to:

               Control the disposition of the causes on its docket with economy of time and effort
               for itself, for counsel, and for litigants. How this can best be done calls for exercise
               of judgment, which must weight competing interests and maintain an even balance.

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). See also, Equity Lifestyle Properties, Inc., v.

Florida Mowing and Landscape Serv., Inc., 556 F. 3d 1232, 1240 (11th Cir. 2009)(citations

omitted).

       WHEREFORE Plaintiff’s undersigned counsel respectfully requests that this Honorable

Court grant a final two-week extension of time, until and including Tuesday, July 23, 2019, to

attempt additional service at Silver Star Dental Center Inc. located at 5028 Silver Star Road in

Orlando, and/or Defendants home address and file proper documentation regarding said attempt

and or any additional relief this Honorable Court may deem just and proper.


Respectfully submitted this 9th day of July 2019.




                                                       By:/S/Joe M. Quick, Esq.______
                                                       Joe M. Quick, Esq.
                                                       Bar Number 0883794
                                                       Attorney for Plaintiff
                                                       Law Offices of Joe M. Quick, Esq.
                                                       1224 S. Peninsula Drive #604
                                                       Daytona Beach, Florida 32118
                                                       Telephone: 386.212.3591
                                                       Email: JMQuickEsq@gmail.com




                                                  4
Case 6:19-cv-00249-CEM-EJK Document 20 Filed 07/09/19 Page 5 of 5 PageID 93




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 9th day of June 2019 I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system. I also certify that the aforementioned
document is being served on all counsel of record, corporation, or pro se parties via transmission
of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically Notices of Filing.


                                                    By:/s/Joe M. Quick, Esq.______
                                                    Joe M. Quick, Esq.
                                                    Bar Number 0883794
                                                    Attorney for Plaintiff
                                                    Law Offices of Joe M. Quick, Esq.
                                                    1224 S. Peninsula Drive #604
                                                    Daytona Beach, Florida 32118
                                                    Telephone: 386.212.3591
                                                    Email: JMQuickEsq@gmail.com




                                                5
